Citation Nr: 1551022	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-44 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a skin condition, to include chloracne and acne keratosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E.M.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently retained by the RO in Portland, Oregon.

The Veteran testified at a Travel Board hearing at the RO in Portland in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

This claim was most recently before the Board in June 2015 when it was remanded for RO consideration of additional evidence.  An additional Supplemental Statement of the Case was issued in August 2015, including a notation that the RO reviewed the evidence.  The Board is satisfied there has been substantial compliance with the June 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A September 2015 statement was submitted to the Board regarding the Veteran's claim after the most recent Supplemental Statement of the Case.  However, this statement is repetitive of evidence already associated with the claims file and considered by the RO.  Accordingly, an additional remand is not necessary.  See 38 C.F.R. § 20.1304(c) (2015). 


FINDINGS OF FACT

The Veteran's chloracne has been characterized by the presence of comedones and deep cysts affecting more than 40 percent of the face and neck.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for chloracne have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7829, 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA. 

 VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and VA examination reports are in the claims file.  No outstanding evidence has been identified that has not otherwise been requested or obtained. 

The Veteran was afforded a VA examinations in connection with his claims in July 2007, December 2009, and October 2012.  The examiners obtained a thorough history, including reviewing the claims file, and provided detailed a physical examination.  Thus, the Board finds that the resulting examination reports are adequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Recognition is given to the fact that the Veteran's last VA skin examination is now over 3 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected skin condition since the VA examination in October 2012.  Dermatology reports were obtained through September 2014.  However, these reports pertained to biopsies of lesions and cancer findings.  They do not show an increase in the Veteran's service-connected skin conditions.  

Some discussion of the Veteran's April 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning contentions regarding his symptomatology.  Notably, the Veteran's testimony, in part, triggered the Board's decision to remand the claim to obtain additional, updated treatment records.  The records were obtained and reviewed by the Board.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran is seeking an increased rating for his chloracne and actinic keratosis.  He currently has a 10 percent rating under 38 C.F.R. § 4.118, DC 7829.  Under this diagnostic code, chloracne is rated based on the extent of "deep acne" (as opposed to "superficial" acne) or, in the alternative, based on disfigurement to the head, face and neck under the diagnostic codes addressing scars (DCs 7800-7805), whichever is predominant.

Under Diagnostic Code 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A maximum 30 percent evaluation is warranted for chloracne with deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  

Under Diagnostic Code 7800 eight "characteristics of disfigurement" are set forth for evaluation purposes: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Correspondingly, a 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.

The Board notes that Diagnostic Code 7801 relates to deep and nonlinear scars, Diagnostic Code 7802 concerns scars making up an area of at least 144 square inches, and Diagnostic Code 7804 relates to unstable or painful scars, none of which are found here.  Finally, there is no indication that the Veteran has scars that result in disabling effects such as limitation of motion of an affected area warranting application of Diagnostic Code 7805.  Accordingly, the question presented is whether the predominant disability picture is best addressed in this case by Diagnostic Code 7829 or by Diagnostic Code 7800.  

During the Veteran's July 2007 VA examination, the examiner noted the Veteran has "patchy, scaly areas" on the auricles that is actinic keratosis.  The examiner also noted that the Veteran's posterior neck is composed of "crosshatched skin which [the Veteran] states are tender and her periodically squeezes liquid out of them."  The examiner stated that the Veteran's forearms and dorsum of the hands are extensively involved with the areas of actinic keratosis.  The examiner also found a few small scattered lesions of comedones or blackheads.  During the VA examination in December 2009, the Veteran reported treating his skin conditions with nearly constant use of topical treatments, including eucerin cream and hydrogen peroxide.  The examiner found that the Veteran's acne was deep and affected less than 40 percent of the Veteran's face and neck but also extended to his shoulders and back.  Finally, the Veteran underwent a VA examination in October 2012.  During this examination, the examiner noted that the Veteran's skin condition causes disfigurement to the head/face/neck based on comedones on the face, behind ears, and upper back.  The examiner also noted the Veteran's nearly constant use of topical treatments for both his actinic keratosis and chloracne.  This examiner indicated that the Veteran has superficial acne affecting 40 percent or more of the face and neck. 

During the Veteran's April 2014 hearing, the Veteran indicated that he has to take care of comedones that "ooze out" on a daily basis.  He noted that he had them surgically removed from his ear in the past and that he has filled bumps on his forehead.

The Veteran's daughter, E.M., provided a buddy statement dated in January 2015 indicating that she assists the Veteran with the care of his skin condition.  She recalled "numerous times [the Veteran] having cysts on his neck, shoulders, back and arms."  She said she would have to put bandages on the cysts to wait for them to drain.  She noted that the Veteran even had a large cyst on his ear that had to be surgically removed.  She also stated that the Veteran has raised bumps and nodules on his neck, shoulders, back, and arms that are painful to touch.        

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptomatology from the Veteran's skin condition more closely approximates the rating criteria for a 30 percent rating under Diagnostic Code 7829 for chloracne.  Specifically, the Board considered the Veteran's contentions of draining his skin in conjunction with E.M.'s contentions that the Veteran regularly has cysts and the examiner's finding that the chloracne affects over 40 percent of the Veteran's face and neck.  Giving the Veteran the benefit of the doubt, his skin condition is more adequately represented by deep acne affecting 40 percent or more of the face and neck. 

The preponderance of the evidence is against finding that the Veteran's skin condition more closely approximates the criteria for a 50 percent rating under Diagnostic Code 7800.  The objective findings of record during this period do not reflect visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  The Board notes that while the ears are affected, there is no evidence of asymmetry of the features.  Physical examination did not reveal a scar of more than 5 inches in length, one-quarter inch in width, a scar adherent to underlying tissue, missing underlying soft tissue, or skin indurated and inflexible.    Thus, chloracne is the predominant disability and Diagnostic Code 7829 for rating chloracne is the most appropriate rating criteria.

In this case, the Veteran is competent to report his skin condition symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

The Board has considered the evidence concerning the nature and extent of the Veteran's skin condition, including that provided by medical and lay witnesses, and has rated the Veteran's condition based upon the appropriate Diagnostic Code.  The evidence does not render the Veteran's symptomatology more similar to that of a higher rating.  The Board finds that his skin condition is adequately represented by a 30 percent rating for the entire appeal period.   

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his skin condition were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 30 percent, but no higher, is warranted for the Veteran's skin condition.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


